             Case 1:21-mc-00640-GHW Document 23 Filed 09/06/21 Page 1 of 2
                                                                                              US D C S D N Y
                                                                                              D OC U ME NT
                                                                                              E L E C T R O NI C A L L Y FI L E D
U NI T E D S T A T E S DI S T RI C T C O U R T                                                D O C #: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
S O U T H E R N DI S T RI C T O F N E W Y O R K                                               D A T E FI L E D: 9 / 6 / 2 0 2 1
 ------------------------------------------------------------- X
                                                               :
                                                               :
 I n r e Ap pli c ati o n of Al b ert o S afr a f or a n       :                                    1: 2 1 -m c -6 4 0 -G H W
 Or d er t o T a k e Dis c o v er y f or U s e i n F or ei g n :
 Pr o c e e di n gs P urs u a nt t o 2 8 U. S. C . § 1 7 8 2   :
                                                               :                                            OR DER
                                                               :
 ------------------------------------------------------------- X
G R E G O R Y H. W O O D S , U nit e d St at es Distri ct J u d g e:

           O n A u g ust 3 1, 2 0 2 1, Vi c k y S afr a , as t h e e x e c ut or a n d a d mi nistr at or of t h e Estat e of J os e p h

Y a c o u b Safr a, m o v e d t o i nt er v e n e i n t his cas e. D kt. N os . 1 8– 1 9. O n S e pt e m b er 3, 2 0 2 1, P etiti o n er

fil e d a r es p o ns e t o t h e m oti o n a n d c o ns e nt e d t o Vi c k y S afr a’s i nt er v e nti o n. D kt. N o . 2 2.

           A distri ct c o urt
           m ust gr a nt a n a p pli c a nt’s m oti o n t o i nt er v e n e u n d er [ F e d er al R ul e of Ci vil
           Pr o c e d ur e] 2 4( a)( 2) if ( 1) t h e m oti o n is ti m el y; ( 2) t h e a p pli ca nt ass erts a n i nt er est
           r el ati n g t o t h e pr o p ert y or tr a ns a cti o n t h at is t h e s u bj e ct of t h e a cti o n; ( 3) t h e
           a p pli c a nt is s o sit u at e d t h at wit h o ut i nt er v e nti o n, dis p ositi o n of t h e a cti o n m a y, as a
           pr a cti c al m att er, i m pair or i m p e d e t h e a p pli c a nt’s a bilit y t o pr ot e ct its i nt er est; a n d
           ( 4) t h e a p pli c a nt’s i nt er est is n ot a d e q uat el y r e pr es e nt e d b y t h e ot h er p arti es.

L aroe Ests., I nc. v. To w n of C hester , 8 2 8 F. 3 d 6 0, 6 6 ( 2 d Cir. 2 0 1 6), v ac ate d a n d re m a nde d o n ot her gro u n ds

s u b no m. To w n of C hester, N. Y. v. L aroe Ests., I nc., 1 3 7 S. Ct. 1 6 4 5 ( 2 0 1 7) (i nt er n al q u ot ati o n m ar ks

o mitt e d) ; see also FE D . R. C    I V . P.   2 4( a) . “[ F] ail ur e t o satisf y a ny o ne of t h es e f o ur r e q uir e m e nts is a

s uffi ci e nt gr o u n d t o d e n y t h e a p pli c ati o n. ” Floy d v. City of Ne w Yor k , 7 7 0 F. 3 d 1 0 5 1, 1 0 5 7 ( 2 d Cir.

2 0 1 4). “I n s e e ki n g i nt er v e nti o n u n d er t his R ul e, t h e pr o p os e d i nt er v e n or b e ars t h e b ur d e n of

d e m o nstr ati n g t h at it m e ets t h e r e q uir e m e nts f or i nt er v e nti o n. ” K a mde m -O uaffo v. Pe psi Co, I nc. , 3 1 4

F. R. D. 1 3 0, 1 3 4 ( S. D. N. Y. 2 0 1 6) .

           C o nsi d eri n g t h es e f a ct ors, th e C o urt h as r e vi e w e d Vi c k y S afr a’s      m oti o n t o i nt er v e n e a n d

c o n cl u d es t h at s h e is e ntitl e d t o i nt er v e nti o n as of ri g ht. A c c or di n gl y, t h e m oti o n t o i nt er v e n e is

G R A N T E D.
            Case 1:21-mc-00640-GHW Document 23 Filed 09/06/21 Page 2 of 2



           T h e Cl er k of C o urt is dir e ct e d t o t er mi n at e t h e m oti o n p e n di n g at D kt. N o. 1 8.

          S O O R D E R E D.

D at e d: S e pt e m b er 6, 2 0 2 1
N e w Y or k, N e w Y or k                                                __________________________________
                                                                                  G R E G O R Y H. W O O D S
                                                                                 U nit e d St at es Distri ct J u d g e




                                                                   2
